DETAILED ACTION

This office action is responsive to communication(s) filed on 3/4/2021.
 	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The information disclosure statement(s) filed 3/4/2021, 7/21/2021 and 11/18/2021 have been considered. 

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,176,981 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a magnetoresistive memory device, comprising: a first electrode; a second electrode that is spaced from the first electrode; and a perpendicular magnetic tunnel junction layer stack located between the first electrode and the second electrode, the perpendicular magnetic tunnel junction layer stack comprising, from one side to another: a reference layer having a fixed reference magnetization direction; a first spinel layer located including a first polycrystalline spinel material having (001) texture along an axial direction that is perpendicular to an interface with the reference layer; a magnesium oxide layer including a polycrystalline magnesium oxide material having (001) texture along the axial direction; a second spinel layer including a second polycrystalline spinel material having (001) texture along the axial direction; and a ferromagnetic free layer.
Regarding claims 2-16, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Chatterjee et al. (US 20190252601) discloses similar teachings but fails to disclose the limitations recited above. Chatterjee thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 17, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method of forming a magnetoresistive memory device, comprising: forming a first electrode over a substrate; depositing a ferromagnetic reference layer, a spinel layer including an amorphous spinel material, a ferromagnetic free layer, and a magnesium oxide layer including a polycrystalline magnesium oxide material having (001) texture; performing an anneal process to induce solid phase epitaxy of the spinel layer using the magnesium oxide layer as a crystallization template layer, wherein the amorphous spinel material is converted into a polycrystalline spinel material having (001); and forming a second electrode prior to or after the anneal process.
The closest prior art, Chatterjee et al. (US 20190252601) discloses similar teachings but fails to disclose the limitations recited above. Chatterjee thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 18, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method of forming a magnetoresistive memory device, comprising: forming a first electrode over a substrate; depositing a magnetic tunnel junction layer stack over the first electrode, wherein the magnetic tunnel junction layer stack comprises a ferromagnetic reference layer, a first spinel layer including a first amorphous spinel material, a magnesium oxide layer including a polycrystalline magnesium oxide material having (001) texture along an axial direction that is perpendicular to an interface with the first spinel layer, a second spinel layer including a second amorphous spinel material, and a ferromagnetic free layer; performing an anneal process to induce solid phase epitaxy of materials of the first spinel layer and the second spinel layer using the magnesium oxide layer as a crystallization template layer, wherein the first amorphous spinel material is converted into a first polycrystalline spinel material having (001) texture along the axial direction and the second amorphous spinel material is converted into a second polycrystalline spinel material having (001) texture; and forming a second electrode over a portion of the magnetic tunnel junction layer stack prior to or after the anneal process.
Regarding claims 19-20, they are allowable at least because they are dependent on independent claim 18.
The closest prior art, Chatterjee et al. (US 20190252601) discloses similar teachings but fails to disclose the limitations recited above. Chatterjee thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Suzuki et al. (US 20200212295) discloses a similar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827